DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the amendment after final filed 12/28/2020 in which claim 2 was amended.
Claims 1-20 are presented for examination.
Terminal Disclaimer
The terminal disclaimer filed on 12/28/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent Nos. 9728447 and 10483161 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-20 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
As to claim 1: see paragraph 14 in the Office action mailed 11/2/2020. 
As to claim 10: the prior art of record fails to teach in combination an integrated circuit structure comprising: a second etch stop layer contacting the first etch stop layer, the second etch stop layer comprising: a third portion with a third thickness extending over the first portion; and a fourth portion with a fourth thickness extending into the dielectric layer, wherein a first ratio of the fourth thickness to the third thickness is greater than a second ratio of the second thickness to the first thickness; a dielectric material having a lower portion 
The closest prior art, Tung et al (US 2016/0240428), discloses an integrated circuit structure (Fig. 21) comprising: a dielectric layer (Fig. 21; [0015]; 204); a first conductive line (left 210b) and a second conductive line (middle 210b) in the dielectric layer (Fig. 21; [0019]); a first etch stop layer (226) comprising: a first portion (horizontal portion) with a first thickness extending over the dielectric layer; and a second portion (lower part of the vertical portion within recess/opening) with a second thickness less than the first thickness, wherein the second portion extends into the dielectric layer (Fig. 21; [0031]). Tung fails to expressly disclose a second etch stop layer contacting the first etch stop layer, the second etch stop layer comprising: a third portion with a third thickness extending over the first portion; and a fourth portion with a fourth thickness extending into the dielectric layer, wherein a first ratio of the fourth thickness to the third thickness is greater than a second ratio of the second thickness to the first thickness; a dielectric material having a lower portion extending into the dielectric layer; and an air gap in the lower portion of the dielectric material.
As to claim 17: see paragraph 16 in the Office action mailed 4/29/2020.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C NICELY whose telephone number is (571)270-3834.  The examiner can normally be reached on Monday-Friday 8 am - 4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JOSEPH C. NICELY
Primary Examiner
Art Unit 2813



/JOSEPH C. NICELY/Primary Examiner, Art Unit 2813